Citation Nr: 0308441	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  03-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1958 
to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  


REMAND

The RO sent a letter to the veteran on January 24, 2003, to 
tell him that his appeal was being transferred to the Board.  
The veteran was instructed, per 38 C.F.R. § 20.1304(a) 
(2002), that he had 90 days in which he could, among other 
things, request a hearing.  The veteran thereafter submitted 
a request for a hearing before a member of the Board.  (The 
request was received at the Board within the allotted 90-day 
period.)  

The appellant noted that he would accept a video conference 
hearing "in lieu of an in-person hearing if scheduled 
first."  As such, this case needs to be returned to the RO 
so that a hearing may be scheduled.  This matter is therefore 
remanded to the RO for the following:

The RO should schedule the appellant for 
either a Travel Board hearing or a video 
conference hearing before a Veterans Law 
Judge, whichever allows for more 
expeditious handling of the appeal.  The 
claims folder should be made available to 
the appellant and his representative so 
that they may prepare for the hearing.  
They should be notified of the date and 
time of the hearing.  

The purpose of this remand is to satisfy a hearing request.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

